SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Amendment No. 3 to SCHEDULE TO (Rule 14d-100) Tender Offer Statement under Section14(d)(1) or 13(e)(1) of the Securities Exchange Act of 1934 NAUTILUS MARINE ACQUISITION CORP. (Name of Subject Company (Issuer) and Name of Filing Person (Issuer)) Common Stock, $0.0001 (Title of Class of Securities) Y655E101 (CUSIP Number of Class of Securities) Prokopios (Akis) Tsirigakis c/o Ellenoff Grossman & Schole LLP 150 East 42nd Street, 11th Floor New York, New York 10017 Tel: (212) 370-1300 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications on Behalf of Filing Persons) with a copy to: Barry I. Grossman, Esq. Lawrence A. Rosenbloom, Esq. Ellenoff Grossman & Schole LLP 150 East 42nd Street New York, New York 10017 (212) 370-1300 (212) 370-7889 (fax) CALCULATION OF FILING FEE Transaction valuation* Amount of filing fee** * Estimated for purposes of calculating the amount of the filing fee only, in accordance with Rule 0-11(d) under the Securities Exchange Act of 1934, as amended (the “Exchange Act”). This calculation assumes the purchase of a total of 4,137,300 common stock of Nautilus Marine Acquisition Corp., par value $0.0001, at the tender offer price of $10.10 per share. ** The amount of the filing fee, calculated in accordance with Rule 0-11 under the Exchange Act, as modified by Fee Rate Advisory No. 3 for fiscal year 2012, equals $114.60 per million dollars of the transaction valuation. x Check the box if any part of the fee is offset as provided by Rule 0-11(a)(2) and identify the filing with which the offsetting fee was previously paid. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: $4,789 Filing Party: Nautilus Marine Acquisition Corp. Form or Registration No.: Schedule TO-I Date Filed: December 7, 2012 ¨ Check the box if the filing relates solely to preliminary communications made before the commencement of a tender offer. Check the appropriate boxes below to designate any transactions to which the statement relates: ¨ third-party tender offer subject to Rule 14d-1. x issuer tender offer subject to Rule 13e-4. ¨ going-private transaction subject to Rule 13e-3. ¨ amendment to Schedule 13D under Rule 13d-2. Check the following box if the filing is a final amendment reporting the results of the tender offer:¨ SCHEDULE TO Nautilus Marine Acquisition Corp., a Marshall Islands corporation (“Nautilus” or the “Company”), hereby amends and supplements its Tender Offer Statement on Schedule TO originally filed with the Securities and Exchange Commission on December 7, 2012 (together with all amendments and supplements thereto, the “Schedule TO”). The Schedule TO, as further amended by this Amendment No. 3 (“Amendment No.3”), relates to the offer by the Company’s offer to purchase for cash up to 4,137,300 shares of its common stock, par value $0.0001 (“Common Shares”), at a price of $10.10 per share, net to the seller in cash, without interest (the “Purchase Price”) for an aggregate Purchase Price of up to $41,786,730. The Company’s offer is being made upon the terms and subject to certain conditions set forth in the Offer to Purchase dated December 7, 2012 (as amended and supplemented, the “Offer to Purchase”), previously filed as Exhibit (a)(1)(A) to the Schedule TO and the Letter of Transmittal (the “Letter of Transmittal”) previously filed as Exhibit (a)(1)(B) to the Schedule TO (which, as amended or supplemented from time to time, together constitute the offer (the “Offer”)). The Offer, as extended, expires at 5:00 p.m., New York City time, on Thursday, January 31, 2013, unless the Offer is further extended or withdrawn. This Amendment No. 3 to Schedule TO should be read in conjunction with the Schedule TO, the Offer to Purchase and the Letter of Transmittal, as the same may be further amended or supplemented hereafter and filed with the Securities and Exchange Commission. Capitalized terms used and not defined herein have the meanings assigned to such terms in the Offer to Purchase. This Amendment No. 3 to Schedule TO, as it amends and supplements the Schedule TO, is intended to satisfy the reporting requirements of 13e-4(c)(3) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”). Pursuant to Rule 12b-15 under the Exchange Act, this Amendment No. 3 amends and supplements only the items and exhibits to the Schedule TO that are being amended and supplemented and unaffected items and exhibits are not included herein. Item1. Summary Term Sheet. Item1 is hereby amended and supplemented as follows: 1. References to “Tuesday, January 22, 2013”, as the Expiration Date are revised to read “Thursday, January 31, 2013” beginning on the cover and throughout the Offer to Purchase. 2. The question and answer “Who are Assetplus and the Sellers?” on page 5 of the Offer to Purchase is hereby amended and restated as follows: “Who are Assetplus and the Sellers? Assetplus is a limited liability company incorporated under the laws of Cyprus. Assetplus (a development stage company) is a holding company and was organized on August 10, 2012 for the purpose of aggregating under one holding company all time charter, vessel acquisition or other contracts awarded to Vega Offshore and the Vessel Owning Subsidiaries and to facilitate implementation of such contracts. Assetplus is the holding company that owns all of the issued and outstanding shares of capital stock of each of Vega Offshore and the Vessel Owning Subsidiaries. All the Subsidiaries were organized under the laws of Norway. Vega Offshore and/or the Vessel Owning Subsidiaries own or are parties to binding agreements to acquire: (i) two PSVs (platform supply vessels) (Vega Crusader and Vega Corona) and (ii) two OSRVs (oil spill response vessels) (Vega Juniz and Vega Emtoli). Further, Assetplus, through Vega Offshore, is a party to six binding time charter agreements with Petrobras for two PSVs and four OSRVs, respectively (collectively, the “Time Charters”). Each Time Charter is for an initial period of four years, plus an option pursuant to which Petrobras may extend the term for additional four years. As is customary for Petrobras long period time charter contracts entered into with non-Brazilian flagged vessels, such as the Time Charters, the Time Charters contain a so-called ‘ANTAQ clause’ (ANTAQ are regulations issued by the Brazilian Water Transportation Authority) providing Petrobras with the right to terminate the Time Charter, upon 45 days notice, after the passage of 365 days, in case the vessel loses its ANTAQ license to operate in Brazilian waters. To the knowledge of Nautilus and Assetplus, this clause has never been invoked against a vessel operating in Brazil. Assetplus, through Vega Offshore and/or the Vessel Owning Subsidiaries, intends to identify and control either through direct purchase or charter an additional two (2) vessels to service the remaining two (2) OSRV Petrobras time charter contracts for which it has not yet secured vessels. In furtherance thereof, Vega Offshore is presently in negotiations for the acquisition of a fifth and sixth vessel, the Vega Jaanca and Vega Inruda, respectively. Under the terms of the OSRV Time Charters for which Assetplus has not yet delivered vessels, as of January 14, 2013, Petrobras has the right to terminate such Time Charters. However, management expects that Petrobras will extend the cancellation date of such Time Charters for an additional period of five months. Vega Offshore expects to receive extensions in the form similar to the non-cancellation letters Petrobras has provided to Vega Offshore for Vega Crusader and Vega Corona. See “Business of Assetplus” and “Management of Assetplus”. The acquisition of the vessels Vega Crusader, Vega Corona, Vega Juniz, Vega Emtoli by Assetplus, through its wholly owned vessel owning subsidiaries, has already taken place. The Vega Corona and Vega Crusader have been delivered to Petrobras for their respective employment pursuant to their Time Charters, which commenced on December 28, 2012 and January 7, 2013 respectively. The Vega Juniz has undergone the modifications required to gain OSRV status and as of the date hereof is en-route towards Brazil where it is expected to commence its employment to Petrobras pursuant to its Time Charter in early February 2013. The Vega Emtoli is currently undergoing the modifications required to gain OSRV status and will subsequently sail to Brazil where it is expected to commence its employment to Petrobras pursuant to its Time Charter, and is expected to be delivered for employment by the end of February 2013. The Sellers who ultimately beneficially own all of the issued and outstanding equity shares of Assetplus, and are Vega Resource and Oil and Gas. Vega Resource is the holding company of the Vega group of companies, which include Vega Offshore Management AS, the commercial manager of the Assetplus fleet. Prior to its acquisition by Assetplus, Vega Offshore was a subsidiary of Vega Resource. Upon consummation of Assetplus’s acquisition of all the equity interests in Vega Offshore and the Vessel Owning Subsidiaries, Assetplus became the parent of each of Vega Offshore and the Vessel Owning Subsidiaries, and indirectly owns Vega Offshore’s contracts, including the Time Charters, and owns or is a party to binding agreements to acquire the Vessel Owning Subsidiaries’ fleet of two PSVs and two OSRVs. Vega Resource has bid on two additional time charter contracts with Petrobras for two PSVs, and expects such time charters to be awarded in the first quarter of 2013. In connection therewith, Nautilus has entered into an exclusive option agreement with Vega Resource, pursuant to which Nautilus has been granted the exclusive option following the closing of the Acquisition to acquire said time charters from Vega Resource if the same are awarded to Vega Resource (the “Exclusive Option Agreement”). See “Additional Material Related Agreements — Exclusive Option Agreement”. 3 3. The following is added as the fourth bullet point of each of the answer to the question “What is the Structure of the Acquisition and the Acquisition Consideration?” beginning on page 5 of the Offer to Purchase and the description of “Acquisition Consideration” beginning on page 46 of the Offer to Purchase: “Oil and Gas will receive 500,000 Common Shares (including 100,000 Common Shares that are subject to forfeiture if certain conditions, identical to those of the Insider Shares, related to the price of Nautilus Common Shares are not satisfied), pursuant to either (A) an assignment by the Insiders of 500,000 Insider Shares, or (B) the Insiders forfeiting to Nautilus for cancellation of500,000 Insider Shares for no consideration, and causing Nautilus to issue 500,000 new Common Shares to Oil and Gas with the same rights and restrictions as the forfeited Insider Shares;” 4. The following question and (answer thereto) is hereby inserted following the answer to the question “What are the most significant conditions to the Acquisition?” on page 9: “If we liquidate before the completion of a business transaction and distribute the Trust Account, does Nautilus expect to distribute the net proceeds of its Trust Account to its public shareholders? Yes, on a pro-rata basis, which amount is currently anticipated to be $10.10 per share. If we are unable to consummate our initial business transaction, we will be required to wind-up, liquidate the Trust Account and distribute such amount therein, pro rata, to our public shareholders, as part of any liquidation process. The process of our winding up, liquidation and distribution must comply with the applicable provisions of the Business Corporations Act of the Republic of the Marshall Islands. As such, the per share amount of liquidation distribution may be less than $10.10 due to claims of creditors, and investors may be forced to wait beyond February 14, 2013 before the redemption proceeds of our Trust Account become available to them. We have no obligation to return funds to investors prior to the date of liquidation unless we consummate a business transaction prior thereto and only then in cases where investors have sought to redeem their Common Shares.” See “Business of Nautilus – Redemption of Common Shares and Liquidation If No Initial Business Transaction.” 5. The following question (and answer thereto) is hereby inserted following the answer to the question “Will there be a single controlling shareholder of Nautilus following the completion of the Acquisition?” on page 9 of the Offer to Purchase: “How does Nautilus intend to utilize the funds remaining in the Trust Account after the Offer? Immediately following the completion of the Offer and payment of the aggregate Purchase Price, if any, Nautilus anticipates that, based on the $48,480,000 (excluding interest) currently held in the Trust Account as of the date of this Offer to Purchase, the following amounts would be released fromthe Trust Account to Nautilus, assuming (i) no Common Shares are tendered in the Offer, (ii) 2,068,650 Common Shares (50% of the number of Common Shares we have offered to purchase) are tendered in the Offer and (iii) the maximum number of 4,137,300 Common Shares are tendered in the Offer, in each case without giving effect to the payment of any fees or expenses related to the Acquisition: No tenders 50% tender (2,068,650 shares) Maximum tender (4,137,300 shares) $ 6,693,270 4 The Company intends, at its discretion and subject to the aggregate Purchase Price paid upon the completion of the Offer, to utilize a portion of the cash released to Nautilus from the Trust Account, if available, to fund all or a portion of: (i) its material cash commitments within its first year of operations, and thereafter, (ii) any additional commitments incurred by the Company following the consummation of the Acquisition. Following the consummation of the Acquisition, Nautilus anticipates that the maximum aggregate amount of all potential material cash commitments that it would be subject to within its first year of operations to be as set forth below, without giving effect to the repayment of the Standby Facility, as the same will be utilized at the discretion of the Company only if we elect to exercise our right to purchase shares pursuant to the 2% Increase, and is therefore not considered to be a firm commitment: Material Cash Commitment Amount Cash Consideration $ 7.15 million Deferred IPO fees $ 0.58 million Transaction fees and expenses $ 2.80 million Purchase of Put Shares $ 6.74 million Purchase of Lock-Up Shares $ 5.59 million Total material cash commitments $ 22.86 million Although the $22.86 million set forth above reflects the aggregate maximum amount of all potential material cash commitments within our first year of operations, it does not necessarily reflect the actual amount of material cash commitments we may be required to fund (which may less than such amount) or otherwise represent obligations for which the Company will not have available cash to satisfy such obligations. For example, if we are not required to purchase the Lock-up Shares, our obligation to fund the potential material cash commitments indicated above would be reduced by $5.59 million.Alternately, even if we are required to purchase all Locked-up Shares, the cash to fund such purchases will be deposited in a separate escrow account upon the closing of this Offer, and therefore no additional funds will need to be raised to satisfy such commitment. Additionally, if we are not required to purchase the Put Shares, our obligation to fund the potential material cash commitments indicated above would be reduced by $6.74 million.Alternately, even if we required to purchase the all the Put Shares at $11.35 per share pursuant to the exercise of the Put Option, the Company expects to take advantage of its contractual right to privately place such Put Shares before its obligation to purchase the same is finalized.The Company would only then be obligated to fund such commitment in the amount of the difference between the value realized from such placement and $11.35 per share.Assuming the Put Option is exercised, the Company believes that it will be able to place all of the Put Shares at a price of approximately $10.10 per share, based on anticipated market conditions, thereby reducing the material cash commitment related to the purchase of the Put Shares from $6.74 million to $0.7 million. 5 Finally, the amount of additional funds required to fund these material cash commitments may be further reduced if we allocate any portion of operating revenues towards such obligations. In addition to these material cash commitments, and depending on the number of Common Shares tendered in this Offer and amounts released to us from the Trust Account, we may undertake additional cash commitments, at the Company’s sole discretion.As such, the Company’s potential acquisition oftwo additional OSVRs to service the Time Charters, the exercise of the Exclusive Option for the acquisition of 2 additional PSVs as well as the utilization and subsequent repayment of the Standby Facility, are all potential events contingent upon the amount of cash released to us from the Trust Account upon completion of the Offer. Furthermore, if we elect to exercise a 2% Increase, management expects to fund any such purchases exclusively by drawing against the Standby Facility. In such event, we may be required to raise additional funds (either through a public or private offering of our securities) or source additional debt in order to repay any amounts drawn pursuant to the Standby Facility. Finally, at the time of the Acquisition, we expect Assetplus will retain an aggregate restricted cash balance of at least $2.6 million (as required by the Senior Debt Facility), which will be assumed by Nautilus in accordance with the terms agreed to with the Sellers.” 6. The following question and (answer thereto) is hereby inserted following the question “Why are we making the Offer” on page 10 of Offer to Purchase: “What plans or commitments, if any, does Nautilus have with respect to procurement of additional financing in order to meet its post-Acquisition obligations and continue the operations of Assetplus’ business as planned? If the amount released from the Trust Account to Nautilus following the payment of the aggregate Purchase Price is, together with any net profits we may realize from the operation of our business, less than the amount required by us to satisfy our material cash commitments, we may require additional financing to continue the operations of the Assetplus business as planned during our first year of operations.In addition, to the extent we seek to acquire additional vessels in the future or otherwise grow or expand our operations, and do not then have sufficient funds available to consummate such goals, our management and board of directors would consider the facts and circumstances of each such project on a case-by-case basis before determining the need to obtain any additional financing. Such additional financing may not be available, and if at all available, may not be on terms and conditions acceptable to us. Accordingly, we may be unable to expand our fleet or operations without securing such additional financing. 7. The following is added as the fourth sentence of the answer to the Question “Has Nautilus or its Board of Directors adopted a position on the Offer?” on page 11 of the Offer to Purchase: “We have not obtained an opinion regarding the fairness to our shareholders of the Acquisition Consideration.As a result, our shareholders will not have the benefit of the opinion of an independent third party nor will they be provided with a related financial analyses in support of the Acquisition Consideration.” See “Risk Factors – Risks Related to the Transaction.” 6 8. Each of the third bullet point of the answer to the question “What interests do Nautilus’s directors and officers and others have in the Transaction” on page 14 of the Offer to Purchase and third bullet point under the subheading “Certain Benefits of Nautilus’s Directors and Officers and Others in the Transaction” on page 52 of the Offer to Purchase is amended and restated as follows: “Messrs. Tsirigakis and Syllantavos will maintain their roles as executive officers and directors of Nautilus following the consummation of the Transaction, at which time the separate consultancy agreements that Nautilus entered into with companies owned and controlled by Messrs. Tsirigakis and Syllantavos, respectively, will become effective.” 9. The following is added as the last sentence to the question “What interests do Nautilus’s directors and officers and others have in the Transaction?” on page 14 of the Offer to Purchase, and the second to last sentence to the Risk Factor “Directors of Nautilus have potential conflicts of interest in structuring and negotiating the Transaction and approval of the other transactions described in this Offer to Purchase.”on page 35 of the Offer to Purchase: “Additionally, upon consummation of the Transaction, Seaborne Capital Advisors Ltd. (“Seaborne”) will be entitled to payment of fees in cash associated with financial advisory services related to the Transaction in the event the Acquisition occurs. Mr. Argyropoulos, one of the post-Transaction directors of Nautilus, is also party to a consultancy agreement pursuant to which he serves as a managing director of Seaborne.” Item 4.Terms of the Transaction (a)Material Terms Item 4(a) is hereby amended and supplemented as follows: 1. The first sentence of the last paragraph on page 16 is hereby amended and restated as follows: “You should carefully consider these risks, in addition to the risks factors set forth in the section titled “Risk Factors” and other information in this Offer to Purchase prior to determining whether to sell or retain your Common Shares.” 2. The following is inserted immediately subsequent to the first sentence of the tenth paragraph on page 51 of the Offer to Purchase in the section “Transaction – Background of the Transaction”: “The Company’s management presented its board with data compiled by the Company’s financial advisors consisting solely of economic data and the trading metrics and parameters of comparable public companies operating in the offshore sector, each as derived from publicly available data.The board was also presented by management with certain financial analyst research reportsof public companies operating in the offshore sector.After reviewing such research reports and the associated valuation methodologies, the board concluded that the most appropriate valuation metric to consider on which to base its decision was the ratio of enterprise value (EV) to earnings before interest tax, depreciation and amortization (EBITDA).Further, the board received management’s calculation of the expected EBITDA for a typical operating quarter and thereby the expected annualized EBITDA, which was based on certain assumptions of customary metrics for Assetplus including: (i) the operating expenses as quoted by Thome, the third party technical managers for the Assetplus vessels, (ii) the number of operating days, (iii) the vessel utilization assumptions, (iv) the expected off-hire and (v) the drydocking durations.The board questioned and considered the appropriateness of management’s assumptions and received comfort on management’s determination of the expected annualized EBITDA. 7 The board noted that the total acquisition price of Assetplus was estimated to be below 4.5 times the expected annualized EBITDA based on the information then available to them, and subject to the accuracy of the underlying assumptions.It further noted that the average EV/EBITDA ratio of the comparable public companies was 7.3 times.The board noted that even allowing for error in any of the assumptions the acquisition of Assetplus occurs at significant discount and that there was sufficient valuation room, or arbitrage, as compared with the publicly traded comparables.” 3. The section “Anticipated Accounting Treatment” on page 53 of the Offer to Purchase is hereby amended and restated as follows: “The Acquisition will be accounted for using acquisition method of accounting for the transaction under Accounting Standards Codification (“ASC”) 805, Business Combinations. Under the acquisition method of accounting, the total purchase price is allocated to the tangible and intangible assets acquired and liabilities assumed in connection with the purchase, based on their estimated fair values as of the effective date of the purchase. The preliminary allocation of the purchase price was based upon management’s preliminary valuation of tangible and intangible assets acquired and liabilities assumed and such estimates and assumptions are subject to further adjustments as additional information becomes available and as additional analyses are performed.” Item 8. Interest in Securities of the Subject Company. (a)Securities ownership. Item 8(a) is hereby amended and supplemented as follows: 1.The following is hereby inserted as a new section immediately preceding the Section “The Transaction” on page 46 of the Offer to Purchase: “CAPITALIZATION The table below sets forth our capitalization as of July 31, 2012 on (1) a historical basis, (2) a pro forma basis reflecting adjustments related to the consummation of the tender offer, assuming two scenarios: a) the maximum allowable redemption Common Shares and b) no tender of Common Shares and (3) an adjusted pro forma basis giving effect to the tender offer and the Acquisition as if it was consummated on July 31, 2012. The “Pro Forma Consolidated As adjusted” column reflects the additional debt that has been incurred by Assetplus as of the date of this Offer to Purchase as well as the assumption of the debt by Nautilus and the issuance of the put shares to Mezzanine Financing and includes, in the accumulated deficit, non-recurring costs related to the transaction in accordance with Article 11 of Regulation S-X, which are estimated to be $2,975,567and include $141,567 representing , the fair value of the Put Right on the 542,700 shares subject to the Lock-Up Option Agreements with certain Restricted Investors, as the issuance of the Put Right is directly attributable to the Acquisition . Changes in the assumptions used in the unaudited pro forma data could result in an increase or decrease of the pro forma shareholders’ equity and total capitalization. 8 As of July 31, 2012 (in USD, except for the number of shares) CAPITALIZATION TABLE ASSUMING NO TENDER OF COMMON SHARES Nautilus Actual Pro Forma Consolidated Assuming No Tender of Common Shares Pro Forma Consolidated As adjusted Total debt including current portion (1) - - Common stock subject to possible redemption, 4,257,425 shares at redemption value "Actual", 594,059 shares at fair value"As adjusted" (2) - Preferred Stock, $0.0001 par value; 10,000,000 shares authorized; no shares issued and outstanding "Actual" and "As adjusted" - - - Common Stock, $0.0001 par value; 200,000,000 shares authorized, 6,000,000 shares issued and outstanding ( 4,257,425 shares subject to possible redemption) "Actual" and 7,722,773 shares (3) issued and outstanding (excluding 594,059 shares subject to possible redemption) "As adjusted" Additional paid-in capital Accumulated deficit ) ) ) Total Shareholders’ Equity Total Capitalization 9 As of July 31, 2012 (in USD except for the number of shares) CAPITALIZATION TABLE ASSUMING MAXIMUM ALLOWABLE TENDER OF COMMON SHARES Nautilus Actual Pro Forma Consolidated Assuming Maximum Tender of Common Shares Pro forma Consolidated As adjusted Total debt including current portion (1) - - Common stock subject to possible redemption, 4,257,425 shares at redemption value "Actual", 594,059 shares at fair value (2) "As adjusted" - - Preferred Stock, $0.0001 par value; 10,000,000 shares authorized; no shares issued and outstanding "Actual" and "As adjusted" - - - Common Stock, $0.0001 par value; 200,000,000 shares authorized, 6,000,000 shares issued and outstanding ( 4,257,425 shares subject to possible redemption) "Actual" and 3,585,473 shares (4) issued and outstanding (excluding 594,059 shares subject to possible redemption) "As adjusted" Additional paid-in capital Accumulated deficit ) ) Total Shareholders’ Equity Total Capitalization It represents $30,550,000 and $14,000,000 drawn down by Assetplus as of the date of this Offer to Purchase under the Senior Debt Facility and the Mezzanine Facility, respectively. Nautilus will assume upon the Closing the obligation to repay the outstanding indebtedness of Assetplus and its subsidiaries,the aggregate amount of which shall not exceed an amount of principal equal to $52,220,000 less partial repayment of Mezzanine Facility by the Sellers upon the consummation of the Acquisition in accordance with the terms of the Share Purchase Agreement of $2,800,000. It represents the594,059 Put Shares to Mezzanine Financing in full satisfaction of (i) the $5,000,000 in loan proceeds drawn down by Assetplus(the “Working Capital Facility”), and (ii) all interest and original issue discount (“OID”) amounts on such loan. The fair value of the Put Shares has been determined to be $7,126,051. It represents the total of the 6,000,000 Common Shares, assuming no tender of Common Shares and 1,722,773 newly issued Common Shares as part of the Acquisition Consideration. It represents the total of the 6,000,000 Common Shares, assuming maximum tender of 4,137,300 CommonShares and 1,722,773 newly issued Common Shares as part of the Acquisition Consideration.” 10 Item10. Financial Statements. (a)Financial Information. Item 10(a) is hereby amended and supplemented as follows: 1. The column of selected historical financial information for the period November 1, 2010 (date of inception) to October 31, 2011 on page 42 of the Offer to Purchase is hereby amended to remove the “unaudited” reference. In addition, the financial information as of and for the nine month period ended July 31, 2012 on page 42 of the Offer to Purchase is hereby amended to reflect the same as “unaudited.” 2. The “Comparative Share Information” section beginning on page 44 of the Offer to Purchase is hereby amended and restated as follows: “COMPARATIVE SHARE INFORMATION The following table sets forth selected historical equity ownership information for Nautilus and Assetplus and unaudited condensed consolidated pro forma per share ownership information after giving effect to the Acquisition, assuming (a) the issuance of 1,722,773 Common Shares as Equity Consideration, (b) the payment of $7,150,000 for the Acquisitions’ Cash Payment, (c) the payment of $2,975,567 with respect to certain transaction costs (d) the issuance of 594,059 Put Shares to Mezzanine Financing in full satisfaction of (i) the loan proceeds drawn down by Assetplus with respect to the Working Capital Facility, and (ii) all interest and original issue discount (“OID”) amounts on such loan, and with respect to the number of outstanding Common Shares, the following: ● Assuming No Tender of Common Shares: This presentation assumes that no Nautilus shareholders validly tender their Common Shares pursuant to the Offer. ● Assuming Maximum Allowable Tender of Common Shares: This presentation assumes that 4,137,300 Common Shares are validly tendered and not properly withdrawn, and that Nautilus purchases such shares at a price of $10.10 per Common Share pursuant to the Offer. ● Assuming a tender of half of the maximum allowable number of Common Shares: This presentation assumes that 2,068,650 Common Shares are validly tendered and not properly withdrawn, and that Nautilus purchases such shares at a price of $10.10 per Common Share pursuant to the Offer. Nautilus is providing this information to aid you in your analysis of the financial aspects of the Acquisition. The historical information should be read in conjunction with “Selected Historical Financial Information” included elsewhere in this Offer to Purchase, the historical financial statements of Nautilus and the related notes thereto and the historical financial statements of Assetplus and the related notes thereto, each included elsewhere in this Offer to Purchase. The unaudited condensed consolidated pro forma per share information is derived from, and should be read in conjunction with, the unaudited condensed consolidated pro forma financial statements and related notes included elsewhere in this Offer to Purchase. On December 5, 2012, Nautilus, Assetplus, and the Sellers, entered into the Share Purchase Agreement, pursuant to which Nautilus will acquire all of the issued and outstanding equity shares of Assetplus in exchange for consideration in the form of cash and newly issued Common Shares of Nautilus. Upon consummation of the Acquisition, Assetplus will become a wholly owned subsidiary of Nautilus. Assetplus currently directly owns all of the issued and outstanding shares of capital stock of four special purpose vehicle companies, referred to herein as the Vessel Owning Subsidiaries, as well as Vega Offshore. The Acquisition will provide Nautilus with indirect ownership of the assets of Vega Offshore and the Vessel Owning Subsidiaries, which include two PSVs and two OSRVs. 11 The unaudited condensed consolidated pro forma per share information herein include adjustments having a continuing impact on the consolidated company as a result of the Acquisition transaction. Under the acquisition method of accounting, the total purchase price is allocated to the tangible and intangible assets acquired and liabilities assumed in connection with the purchase, based on their estimated fair values as of the effective date of the purchase. The preliminary allocation of the purchase price was based upon management’s preliminary valuation of tangible and intangible assets acquired and liabilities assumed and such estimates and assumptions are subject to further adjustments as additional information becomes available and as additional analyses are performed. See “The Transaction — Anticipated Accounting Treatment” for more information. Assetplus Historical (1) Nautilus Historical (2) (4) Consolidated pro forma assuming no tender of Common Shares subject to redemption (5) Consolidated pro forma assuming tender of half of allowable number ofCommon Shares subject to redemption (6) Consolidated pro forma assuming maximum allowable tender of Common Shares subject to redemption (7) Book value per share at July 31, 2012 (3)(12) $ Basic earnings (loss) per share 9 months ended July 31, 2012 (13) $ ) $ ) $ ) $ ) Diluted earnings (loss) per share 9 months ended July 31, 2012 (13) $ ) $ ) $ ) $ ) Assetplus Historical Nautilus Historical (8) Consolidated pro forma assuming no tender of Common Shares subject to redemption (9) Consolidated pro forma assuming tender of half of allowable number ofCommon Shares subject to redemption (10) Consolidated pro forma assuming maximum allowable tender of Common Shares subject to redemption (11) Basic earnings (loss) per share 12 months ended October 31, 2011 (13) $ ) $ ) $ ) $ ) Diluted earnings (loss) per share 12 months ended October 31, 2011(13) $ ) $ ) $ ) $ ) As of September 30, 2012, Assetplus had 10,000 outstanding shares of common stock that were used to calculate the book value per share as of September 30, 2012. The book value per share of Nautilus is computed by dividing the sum of total shareholders’ equity plus Common Shares subject to possible redemption by the 6,000,000 Common Shares (which includes 4,257,425 Common Shares subject to possible redemption and 1,200,000 Common Shares currently held by our Sponsor) outstanding at the balance sheet date. The calculation is madeas of July 31, 2012. 12 The pro forma book value per share assuming no tender of Common Shares is computed by dividing the sum of total shareholders’ equity amounting to $62,301,630, and the common stock subject to redemption amounting to $7,126,051,as both presented in the Unaudited Condensed Consolidated Pro Forma Balance Sheet, by the Common Shares assumed to be outstanding after the Acquisition, totaling 8,316,832 being the sum of (i)6,000,000 Common Shares currently outstanding (ii) 1,722,773 newly issuable Common Shares representing the Equity Consideration and (iii) the 594,059 Put Shares. The pro forma book value per share assuming tender of half of allowable number ofCommon Shares subject to redemption is computed by dividing the sum of total shareholders’ equity amounting to $41,408,265 and the common stock subject to redemption amounting to $7,126,051, as both presented in Footnote#17 under Note #4 “Unaudited Condensed Consolidated Pro Forma Balance Sheet Adjustments” to the Unaudited Condensed Consolidated Pro Forma Balance Sheet by the Common Shares assumed to be outstanding after the Acquisition, totaling 6,248,182 being the sum of (i) 2,068,650 representing half of the Common Shares subject to redemption which are not tendered (ii) 1,722,773 newly issuable Common Shares representing the Equity Consideration and (iii) the 594,059 Put Shares (iv) 1,862,700 Common Shares of Nautilus not subject to redemption. The pro forma book value per share assuming maximum allowable tender of Common Shares is computed by dividing the sum of total shareholders’ equity amounting to $20,514,900, including the common stock subject to redemption amounting to $7,126,051, as both presented in the Unaudited Condensed Consolidated Pro Forma Balance Sheet by the Common Shares assumed to be outstanding after the Acquisition totaling 4,179,532 being the sum of (i) 1,862,700 Common Shares not subject to redemption (ii) 1,722,773 newly issuable Common Shares representing the Equity Consideration and (iii)the 594,059 Put Shares. The basic and diluted earnings (loss) per share presented in the historical financial statements of Nautilus for the nine month period ended July 31, 2012 is computed by dividing the loss for the period amounting $280,868 bya weighted average of 6,000,000 shares. The pro forma basic and diluted earnings (loss) per share assuming no tender of Common Shares for the nine month period ended July 31, 2012 is computed by dividing the pro forma loss for the period amounting $6,121,150, as presented in the pro forma statements of operations, by the following weighted average shares:(i) 6,000,000 Common Shares of Nautilus (ii) 1,722,773 newly issuable Common Shares representing the Equity Consideration and (iii) the 594,059 Put Shares. The pro forma basic and diluted earnings (loss) per share assuming tender of half of allowable number ofCommon Shares subject to redemption for the nine month period ended July 31, 2012 is computed by dividing the pro forma loss for the period amounting $6,121,150, as presented in the pro forma statements of operations, by the following weighted average shares:(i) 2,068,650 representing half of the Common Shares subject to redemption which are not tendered (ii) 1,722,773 newly issuable Common Shares representing the Equity Consideration and (iii) the 594,059 Put Shares (iv) 1,862,700 Common Shares of Nautilus not subject to redemption. The pro forma basic and diluted earnings (loss) per share assuming maximum allowable tender of Common Shares for the nine month period ended July 31, 2012 is computed by dividing the loss for the period amounting $6,121,150, as presented in the pro forma statements of operations, by the following weighted average shares:(i) 1,862,700 Common Shares not subject to redemption (ii) 1,722,773 newly issuable Common Shares representing the Equity Consideration and (iii)the 594,059 Put Shares. The basic and diluted earnings (loss) per share presented in the historical financial statements of Nautilus for the twelve month period ended October 31, 2011 is computed by dividing theloss for the period amounting $88,713 bya weighted average of 2,700,165 shares. The pro forma basic earnings (loss) per share assuming no tender of Common Shares for the twelve month period ended October 31, 2011 is computed by dividing the pro forma loss for the period amounting $9,941,852, as presented in the pro forma statements of operations, by the following weighted average shares:(i) 2,700,165 Common Shares of Nautilus (ii) 1,722,773 newly issuable Common Shares representing the Equity Consideration and (iii) the 594,059 Put Shares. The pro forma basic earnings (loss) per share assuming tender of half of allowable number ofCommon Shares subject to redemptionfor the twelve month period ended October 31, 2011 is computed by dividing the pro forma loss for the period amounting $9,941,852, as presented in the pro forma statements of operations, by the following weighted average shares:(i) 2,077,800 Common Shares of Nautilus (ii) 1,722,773 newly issuable Common Shares representing the Equity Consideration and (iii) the 594,059 Put Shares. The pro forma basic earnings (loss) per share assuming maximum allowable tender of Common Sharesfor the twelve month period ended October 31, 2011 is computed by dividing the pro forma loss for the period amounting $9,941,852, as presented in the pro forma statements of operations, by the following weighted average shares:(i) 1,460,039 Common Shares of Nautilus (ii) 1,722,773 newly issuable Common Shares representing the Equity Consideration and (iii) the 594,059 Put Shares. The pro forma book value per share calculation assumes that the Acquisition transaction occurred as of July 31, 2012, the latest balance sheet date of Nautilus. The pro forma basic and diluted earnings (loss) per share calculation assumes that the Acquisition transaction occurred as of November 1, 2010. ” 13 3. The following is inserted as the last sentence of the first paragraph in Footnote 3 on page F-11 under the heading “Public Offering”: “The Company has evaluated the accounting treatment of the investor warrants and the underwriter warrants and the warrants attached to the Units. The term of the warrants satisfy the applicable requirements of FASB ASC 815-10-15, which provides guidance on identifying contracts that should not be accounted for as derivative instruments and FASB ASC 815-40-15. Accordingly, the Company intends to classify the warrants as additional paid-in capital. The valuation of the warrants was based on comparable initial public offerings by previous blank check companies. The initial investors have agreed that the warrants purchased will not be sold or transferred until 30 days following consummation of a Business Combination, subject to certain limited exceptions. If the Company does not complete a Business Combination, then the proceeds will be part of the liquidating distribution to the public shareholders and the warrants issued to the initial investors will expire worthless. The Company classifies the private placement warrants within permanent equity as additional paid-in capital in accordance with ASC 815-40-25-13.” 4. The Balance Sheets, Statements of Operation and Statement of Changes in Shareholders’ Equity of the Company on page F-15, F-16, and F-17 are hereby deleted and replaced with the following: Nautilus Marine Acquisition Corp. (A Development Stage Company) Balance Sheets (In United States Dollars) July 31, 2012 October 31, ASSETS Current Assets: Cash $ $ Prepaid expenses — Restricted cash held in trust Total Assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Current Liabilities: Deferred underwriting compensation $ $ Accounts payable Due to related parties Accrued legal fees Total Liabilities Common stock subject to possible redemption, 4,257,425 shares (at Redemption Value) Shareholders’ Equity: Preferred Stock, $0.0001 par value; 10,000,000 shares authorized; no shares issued and outstanding — — Common Stock, $0.0001 par value; 200,000,000 shares authorized, 1,742,575 shares issued and outstanding (4,257,425 shares subject to possible redemption) Additional paid-in capital Deficit accumulated during development stage ) ) Total Shareholders’ Equity, Net Total Liabilities and Shareholders’ Equity $ $ 14 Nautilus Marine Acquisition Corp. (A Development Stage Company) Statements of Operations (In United States Dollars) 3 months ended July 31, 2012 3 months ended July 31, 2011 9 months ended July 31, 2012 9 months ended July 31, 2011 Period from November 1, 2010 (Inception) through July 31, 2012 Revenues: $
